Grant, J.
For a statement of this case we refer to 106 Mich. 223. The present record is the same as that, except that it is now shown that the suit was authorized by the supervisor of the township. Section 40 of Act No. 206, Pub. Acts 1893, is as follows: “The taxes thus assessed shall become at once a debt to the township, ward, or city from the persons to whom they are assessed,” *602etc. The supervisor is the agent of the township for bringing suits. 1 How. Stat. § 737. We have, therefore, a valid debt due the township, and the proper officer authorizing the suit. The authorities cited by counsel for defendant involve the action of the township treasurer and his authority to bring the suit, and hold that he must follow the statute. Where the treasurer has failed to collect, and the taxes are made a debt due to the township, we see no legal objection to the institution of suit by the authority of the supervisor to enforce payment.
The judgment is affirmed.
The other Justices concurred.